DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of t/e previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/28/2021 has been entered.
 
Status of Application
The Examiner acknowledges receipt of arguments filed on 9/28/2021. 
Claims 1-9 and 11-20 are presented for examination on the merits. The following rejections are made.
Response to 1.132 Declaration
The declaration under 37 CFR 1.132 filed 9/28/2021 is insufficient to overcome the rejection of claims 1-9 and 11-20 based upon 103 over El Achkar et al. (US 2016/0303031) in view of Bendejacq et al. (US 2012/0021025)  as set forth in the last Office action.
The declaration purports to show that the composition according to the claims exhibits superior properties relative to the comparative examples.
The Examiner does not dispute that the composition according to the Examples 1-4 exhibit superior properties relative to comparative Examples 1-3. However, the claims are much broader in scope that that of the examples showing superior results. As it currently stands, the instant claims are directed to a cosmetic composition comprising a powder ingredient including a sparkling powder, a silicone wax with a melting point of 25-55oC and a crosslinked silicone elastomer whereas the Examples included a myriad of components in different concentrations that are not reflected by the instant claims. See MPEP 716.02(d) which states that unexpected 


Response to Applicants’ Arguments
Applicants arguments filed 9/28/2021regarding the rejection of claims 1-9 and 11-20 made by the Examiner under 35 USC 103 over El Achkar et al. (US 2016/0303031) in view of Bendejacq et al. (US 2012/0021025) have been fully considered but they are not found persuasive and is MAINTAINED for the reasons of record in the office action mailed on 6/9/2021.
In regards to the 103 rejection, Applicant asserts the following:
A) The mass percentage of the fillers and pulverulent colorants does not add up to 48%. There is no overlap between the powder ingredient mass percentages disclosed in Achkar and the powder ingredient mass percentages in claim 1.
In response to A, El Achkar teaches that their composition comprises a filler such as polyamide powder in an amount of up to 10%, and a pulverulent colorant chosen from pigments, nacres, and glitter (see [0197]) (all broadly considered “sparkling powder”) in an amount of up to 30% by weight (see [0205]) (see instant claim 2). Combined together the filler + pigment equals 40% of the composition. However, it is important to point out that El Achkar’s composition includes mineral UV-screening agent particles such as TiO2 in an amount of between 1-20% by weight (see [0116]). Thus, including this particular mineral UV-screening component together with the filler + pigment 

Maintained Rejections, of Record
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over El Achkar et al. (US 2016/0303031) in view of Bendejacq et al. (US 2012/0021025)
El Achkar is directed to solid (see instant claims 14 and 15) cosmetic compositions comprising at least one fatty phase comprising a non-volatile oil (see abstract) such as linear non-volatile polydimethylsiloxanes comprising alkyl groups having from 2-24 carbon atoms (see [0079]) as well as linear and branched hydrocarbons such as squalene (see [0059]) (see instant claims 4, 9, 17 and 18) wherein the non-volatile oil is present between 1-70% (see instant claims 19 and 20), by weight (see [0083]), a crosslinked silicone elastomer (see [0159]) which is present between 3-4% by weight (see [0186]), a volatile oil which is present between 1-25% by weight (see [0052]) (see instant claim 4 and 9), fillers such as polyamide powder in an amount of up to 2 (see [0115, 0116]) and a pulverulent colorant chosen from pigments, nacres, and glitter (see [0197]) (all broadly considered “sparkling powder”) in an amount of up to 30% by weight (see [0205]) (see instant claim 2). It is noted that the powders (mineral UV-screening particle + filler + pigment) equals 60% of the composition. It is noted that El Achkar fail to teach an overlapping amount of ‘powder ingredient’. However, differences in concentration do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II)(A).
 The combination of the non-volatile polydimethylsiloxane and the crosslinked elastomer comprises between 48-59% by weight (45+3 – 55+4) of the composition (see instant claims 7 and 11). The final solid composition is made by casting in a mold (see [0213]) (see instant claims 8 and 12). 
With respect to instant claims 4 and 9 (e.g. “a low-viscosity oil and the crosslinked elastomer is present in an amount of 20 to 25 mass%”), El Achkar teaches the presence of a volatile oil in an amount of 25% together with between 3-4% by weight of the elastomer which equates to between 28-29% by weight of the total composition which overlaps with both of claim 4 and 9.  With respect of the properties of this mixture (i.e. viscosity and hardness), given that the components and quantities overlap, it would be expected, absent evidence otherwise, to exhibit similar properties. It is also noted that the viscosity and hardness properties are for an intermediate mixture and not the final solid claimed composition. 
El Achkar fails to teach the silicone wax (i.e. non-volatile polydimethylsiloxane oil) having a melting point of 25-55oC. More specifically, El Achkar fails to teach the silicone wax (i.e. non-volatile polydimethylsiloxane oil) as being alkyl C26-28 dimethicone.
Bendejacq is directed to shampoo formulations wherein the shampoo is to comprise a non-volatile silicone oil such as phenyl trimethicones and alkyl C26-28 dimethicone (see [0151]) (see instant claims 5, 6, 9). Given that Bendejacq teaches that phenyl trimethicones (non-volatile oil contemplated by El Achkar) and C26-28 dimethicones are considered obvious variant non-volatile oils, it would have been obvious to use the C26-28 dimethicone in the composition of El Achkar with a reasonable expectation for success. See MPEP 2143(I)(B). Moreover, alkyl C26-28 dimethicone is sufficiently close to the alkyl C24 dimethicone contemplated by El Achkar wherein the alkyl C26-28 dimethicone would be reasonably expected to achieve similar results to that taught by El Achkar. 
With respect to the melting point and hardness properties of the silicone wax (alkyl C-26-28 dimethicone) being claimed (see instant claims 1, 3, 9 and 16, for example), these are inherent to the material itself. That is, alkyl C26-28 dimethicone would inherently possess a melting point between 25-55o and a hardness of 0.5-5.0 N at 25oC (as defined by the instant claims). A compound and its properties are inseparable.
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A PURDY whose telephone number is (571)270-3504.  The examiner can normally be reached from 9AM to 5PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bethany Barham, can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE A PURDY/Primary Examiner, Art Unit 1611